SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

364
KA 09-02238
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

LORENZO R. RODRIGUEZ, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (VINCENT F. GUGINO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (SHAWN P. HENNESSY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Penny
M. Wolfgang, J.), rendered August 24, 2009. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of robbery in the first degree (Penal Law § 160.15
[4]), defendant contends that his waiver of the right to appeal is
invalid. We reject that contention. The record establishes that
defendant knowingly, intelligently and voluntarily waived his right to
appeal as a condition of the plea bargain (see generally People v
Lopez, 6 NY3d 248, 256). Supreme Court “engage[d] the defendant in an
adequate colloquy to ensure that the waiver of the right to appeal was
a knowing and voluntary choice” (People v James, 71 AD3d 1465, 1465
[internal quotation marks omitted]), and the court did not conflate
defendant’s waiver of the right to appeal with those rights that are
automatically forfeited by a guilty plea (see People v Bentley, 63
AD3d 1624, 1625, lv denied 13 NY3d 742; cf. People v Moyett, 7 NY3d
892). Contrary to defendant’s contention, the court was not required
to specify during the colloquy which specific claims survive the
waiver of the right to appeal (see Lopez, 6 NY3d at 256). Defendant’s
remaining contentions are encompassed by his valid waiver of the right
to appeal (see generally id. at 255).




Entered:    March 23, 2012                         Frances E. Cafarell
                                                   Clerk of the Court